Exhibit 10.2

 

EXHIBIT A

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

RADVIEW SOFTWARE LTD.

 

ADDITIONAL INVESTMENT RIGHT

 

Additional Investment Right No. [  ]

 

Dated:  March 11, 2004

 

RadView Software Ltd., an Israeli corporation (the “Company”), hereby certifies
that, for value received, [Name of Holder] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[          ](1) Ordinary Shares, NIS 0.01 par value per share (the “Ordinary
Shares”), of the Company (each such share, a “Additional Investment Right Share”
and all such shares, the “Additional Investment Right Shares”) at an exercise
price equal to $0.81 per share (as adjusted from time to time as provided in
Section 9, the “Exercise Price”), at any time commencing on the date hereof and
through and including the date that is one year after the Effective Date (the
“Expiration Date”), and subject to the following terms and conditions. This
Additional Investment Right (this “Additional Investment Right”) is one of a
series of similar additional investment rights issued pursuant to that certain
Securities Purchase Agreement, dated as of the date hereof, by and among the
Company and the Purchasers identified therein (the “Purchase Agreement”).  All
such additional investment rights are referred to herein, collectively, as the
“Additional Investment Rights.”

 


1.             DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
ADDITIONAL INVESTMENT RIGHT, CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE PURCHASE AGREEMENT.


 


2.             REGISTRATION OF ADDITIONAL INVESTMENT RIGHT.  THE COMPANY SHALL
REGISTER THIS ADDITIONAL INVESTMENT RIGHT, UPON RECORDS TO BE MAINTAINED BY THE
COMPANY FOR THAT PURPOSE (THE “ADDITIONAL INVESTMENT RIGHT REGISTER”), IN THE
NAME OF THE RECORD HOLDER HEREOF FROM TIME TO TIME.  THE COMPANY MAY DEEM AND
TREAT THE REGISTERED HOLDER OF THIS ADDITIONAL INVESTMENT RIGHT AS THE ABSOLUTE
OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION TO THE
HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY.

 

--------------------------------------------------------------------------------

(1) Equal to 100% of the Common Stock Ordinary Shares purchased by the Purchaser
named herein under the Purchase Agreement.

 

--------------------------------------------------------------------------------


 


3.             REGISTRATION OF TRANSFERS.  THE COMPANY SHALL REGISTER THE
TRANSFER OF ANY PORTION OF THIS ADDITIONAL INVESTMENT RIGHT IN THE ADDITIONAL
INVESTMENT RIGHT REGISTER, UPON SURRENDER OF THIS ADDITIONAL INVESTMENT RIGHT,
WITH THE FORM OF ASSIGNMENT ATTACHED HERETO DULY COMPLETED AND SIGNED, TO THE
TRANSFER AGENT OR TO THE COMPANY AT ITS ADDRESS SPECIFIED HEREIN.  UPON ANY SUCH
REGISTRATION OR TRANSFER, A NEW WARRANT TO PURCHASE ORDINARY SHARES, IN
SUBSTANTIALLY THE FORM OF THIS ADDITIONAL INVESTMENT RIGHT (ANY SUCH NEW
WARRANT, A “NEW ADDITIONAL INVESTMENT RIGHT”), EVIDENCING THE PORTION OF THIS
ADDITIONAL INVESTMENT RIGHT SO TRANSFERRED SHALL BE ISSUED TO THE TRANSFEREE AND
A NEW ADDITIONAL INVESTMENT RIGHT EVIDENCING THE REMAINING PORTION OF THIS
ADDITIONAL INVESTMENT RIGHT NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE
TRANSFERRING HOLDER.  THE ACCEPTANCE OF THE NEW ADDITIONAL INVESTMENT RIGHT BY
THE TRANSFEREE THEREOF SHALL BE DEEMED THE ACCEPTANCE BY SUCH TRANSFEREE OF ALL
OF THE RIGHTS AND OBLIGATIONS OF A HOLDER OF AN ADDITIONAL INVESTMENT RIGHT.


 


4.             EXERCISE AND DURATION OF ADDITIONAL INVESTMENT RIGHTS.


 


(A)                                  THIS ADDITIONAL INVESTMENT RIGHT SHALL BE
EXERCISABLE BY THE REGISTERED HOLDER AT ANY TIME AND FROM TIME TO TIME ON OR
AFTER THE DATE HEREOF TO AND INCLUDING THE EXPIRATION DATE.  AT 6:30 P.M., NEW
YORK CITY TIME ON THE EXPIRATION DATE, THE PORTION OF THIS ADDITIONAL INVESTMENT
RIGHT NOT EXERCISED PRIOR THERETO SHALL BE AND BECOME VOID AND OF NO VALUE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE EXPIRATION DATE SHALL BE
EXTENDED FOR EACH DAY FOLLOWING THE EFFECTIVE DATE THAT THE REGISTRATION
STATEMENT IS NOT EFFECTIVE.


 


(B)                                 THE HOLDER MAY EXERCISE THIS ADDITIONAL
INVESTMENT RIGHT BY DELIVERING TO THE COMPANY (I) AN EXERCISE NOTICE, IN THE
FORM ATTACHED HERETO (THE “EXERCISE NOTICE”), APPROPRIATELY COMPLETED AND DULY
SIGNED, AND (II) PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES AS TO WHICH THIS ADDITIONAL INVESTMENT RIGHT IS BEING
EXERCISED (WHICH MAY TAKE THE FORM OF A “CASHLESS EXERCISE” IF SO INDICATED IN
THE EXERCISE NOTICE AND IF A “CASHLESS EXERCISE” MAY OCCUR AT SUCH TIME PURSUANT
TO SECTION 10 BELOW), AND THE DATE SUCH ITEMS ARE DELIVERED TO THE COMPANY (AS
DETERMINED IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF) IS AN “EXERCISE
DATE.”  THE HOLDER SHALL NOT BE REQUIRED TO DELIVER THE ORIGINAL ADDITIONAL
INVESTMENT RIGHT IN ORDER TO EFFECT AN EXERCISE HEREUNDER.  EXECUTION AND
DELIVERY OF THE EXERCISE NOTICE SHALL HAVE THE SAME EFFECT AS CANCELLATION OF
THE ORIGINAL ADDITIONAL INVESTMENT RIGHT AND ISSUANCE OF A NEW ADDITIONAL
INVESTMENT RIGHT EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF
ADDITIONAL INVESTMENT RIGHT SHARES.


 


5.             DELIVERY OF ADDITIONAL INVESTMENT RIGHT SHARES.


 


(A)                                  UPON EXERCISE OF THIS ADDITIONAL INVESTMENT
RIGHT, THE COMPANY SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THREE TRADING DAYS
AFTER THE EXERCISE DATE) ISSUE OR CAUSE TO BE ISSUED AND CAUSE TO BE DELIVERED
TO OR UPON THE WRITTEN ORDER OF THE HOLDER AND IN SUCH NAME OR NAMES AS THE
HOLDER MAY DESIGNATE, A CERTIFICATE FOR THE ADDITIONAL INVESTMENT RIGHT SHARES
ISSUABLE UPON SUCH EXERCISE, FREE OF RESTRICTIVE LEGENDS UNLESS A REGISTRATION
STATEMENT COVERING THE RESALE OF THE ADDITIONAL INVESTMENT RIGHT SHARES AND
NAMING THE HOLDER AS A SELLING SHAREHOLDER THEREUNDER IS NOT THEN EFFECTIVE AND
THE ADDITIONAL INVESTMENT RIGHT SHARES ARE NOT FREELY TRANSFERABLE WITHOUT
VOLUME RESTRICTIONS AND OTHER REQUIREMENTS PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT.  THE HOLDER, OR ANY PERSON SO DESIGNATED BY THE HOLDER TO
RECEIVE ADDITIONAL INVESTMENT RIGHT SHARES, SHALL BE DEEMED TO HAVE BECOME
HOLDER OF RECORD OF SUCH ADDITIONAL INVESTMENT RIGHT SHARES AS OF THE EXERCISE
DATE.  THE COMPANY SHALL, UPON REQUEST OF THE HOLDER, USE ITS BEST EFFORTS TO
DELIVER ADDITIONAL INVESTMENT RIGHT SHARES HEREUNDER ELECTRONICALLY THROUGH THE
DEPOSITORY TRUST COMPANY OR ANOTHER ESTABLISHED CLEARING CORPORATION PERFORMING
SIMILAR FUNCTIONS.


 


(B)                                 THIS ADDITIONAL INVESTMENT RIGHT IS
EXERCISABLE, EITHER IN ITS ENTIRETY OR, FROM TIME TO TIME, FOR A PORTION OF THE
NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES.  UPON SURRENDER OF THIS

 

2

--------------------------------------------------------------------------------


 


ADDITIONAL INVESTMENT RIGHT FOLLOWING ONE OR MORE PARTIAL EXERCISES, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED, AT ITS EXPENSE, A NEW ADDITIONAL INVESTMENT
RIGHT EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES.


 


(C)                                  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE
TO A HOLDER, IF THE COMPANY FAILS TO DELIVER TO THE HOLDER A CERTIFICATE
REPRESENTING ADDITIONAL INVESTMENT RIGHT SHARES ON THE DATE ON WHICH DELIVERY OF
SUCH CERTIFICATE IS REQUIRED BY THIS ADDITIONAL INVESTMENT RIGHT, AND IF AFTER
SUCH DATE THE HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE)
ORDINARY SHARES TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF THE
ADDITIONAL INVESTMENT RIGHT SHARES THAT THE HOLDER ANTICIPATED RECEIVING FROM
THE COMPANY (A “BUY-IN”), THEN THE COMPANY SHALL, WITHIN THREE TRADING DAYS
AFTER THE HOLDER’S REQUEST AND IN THE HOLDER’S DISCRETION, EITHER (I) PAY CASH
TO THE HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS, IF ANY) FOR THE ORDINARY SHARES SO PURCHASED (THE “BUY-IN
PRICE”), AT WHICH POINT THE COMPANY’S OBLIGATION TO DELIVER SUCH CERTIFICATE
(AND TO ISSUE SUCH ORDINARY SHARES) SHALL TERMINATE, OR (II) PROMPTLY HONOR ITS
OBLIGATION TO DELIVER TO THE HOLDER A CERTIFICATE OR CERTIFICATES REPRESENTING
SUCH ORDINARY SHARES AND PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE EXCESS
(IF ANY) OF THE BUY-IN PRICE OVER THE PRODUCT OF (A) SUCH NUMBER OF ORDINARY
SHARES, TIMES (B) THE CLOSING PRICE ON THE DATE OF THE EVENT GIVING RISE TO THE
COMPANY’S OBLIGATION TO DELIVER SUCH CERTIFICATE. NOTWITHSTANDING ANYTHING TO
THE CONTRARY, THIS SECTION 5(C) SHALL NOT APPLY IF THE COMPANY HAS USED ITS BEST
EFFORTS TO DELIVER THE CERTIFICATES, BUT SUCH CERTIFICATES WERE NOT DELIVERED
DUE TO THE TRANSFER AGENT’S GROSS NEGLIGENCE TO DELIVER THE CERTIFICATES IN
ACCORDANCE WITH TIMELY INSTRUCTIONS FROM THE COMPANY.


 


(D)                                 THE COMPANY’S OBLIGATIONS TO ISSUE AND
DELIVER ADDITIONAL INVESTMENT RIGHT SHARES IN ACCORDANCE WITH THE TERMS HEREOF
ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF ANY ACTION OR INACTION BY THE
HOLDER TO ENFORCE THE SAME, THE RECOVERY OF ANY JUDGMENT AGAINST ANY PERSON OR
ANY ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM, RECOUPMENT,
LIMITATION OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE HOLDER OR ANY
OTHER PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR ALLEGED
VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF ANY
OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE COMPANY TO
THE HOLDER IN CONNECTION WITH THE ISSUANCE OF ADDITIONAL INVESTMENT RIGHT
SHARES.  NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER
REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT
LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH
RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING
ORDINARY SHARES UPON EXERCISE OF THE ADDITIONAL INVESTMENT RIGHT  AS REQUIRED
PURSUANT TO THE TERMS HEREOF.


 


6.             CHARGES, TAXES AND EXPENSES.   ISSUANCE AND DELIVERY OF
CERTIFICATES FOR ORDINARY SHARES UPON EXERCISE OF THIS ADDITIONAL INVESTMENT
RIGHT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX,
WITHHOLDING TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR EXPENSE IN
RESPECT OF THE ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND EXPENSES
SHALL BE PAID BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED
IN THE REGISTRATION OF ANY CERTIFICATES FOR ADDITIONAL INVESTMENT RIGHT SHARES
OR ADDITIONAL INVESTMENT RIGHTS IN A NAME OTHER THAN THAT OF THE HOLDER OR AN
AFFILIATE THEREOF.  THE HOLDER SHALL BE RESPONSIBLE FOR ALL OTHER TAX LIABILITY
THAT MAY ARISE AS A RESULT OF HOLDING OR TRANSFERRING THIS ADDITIONAL INVESTMENT
RIGHT OR RECEIVING ADDITIONAL INVESTMENT RIGHT SHARES UPON EXERCISE HEREOF.


 


7.             REPLACEMENT OF ADDITIONAL INVESTMENT RIGHT.  IF THIS ADDITIONAL
INVESTMENT RIGHT IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL
ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION HEREOF, OR IN LIEU OF AND SUBSTITUTION FOR THIS ADDITIONAL
INVESTMENT RIGHT, A NEW ADDITIONAL INVESTMENT RIGHT, BUT ONLY UPON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR
DESTRUCTION AND CUSTOMARY AND REASONABLE BOND OR INDEMNITY, IF REQUESTED. 
APPLICANTS FOR A NEW ADDITIONAL INVESTMENT RIGHT UNDER SUCH CIRCUMSTANCES SHALL
ALSO

 

3

--------------------------------------------------------------------------------


 


COMPLY WITH SUCH OTHER REASONABLE REGULATIONS AND PROCEDURES AND PAY SUCH OTHER
REASONABLE THIRD-PARTY COSTS AS THE COMPANY MAY PRESCRIBE.


 


8.             RESERVATION OF ADDITIONAL INVESTMENT RIGHT SHARES.  THE COMPANY
COVENANTS THAT IT WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF THE
AGGREGATE OF ITS AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED ORDINARY
SHARES, SOLELY FOR THE PURPOSE OF ENABLING IT TO ISSUE ADDITIONAL INVESTMENT
RIGHT SHARES UPON EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT AS HEREIN
PROVIDED, THE NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES WHICH ARE THEN
ISSUABLE AND DELIVERABLE UPON THE EXERCISE OF THIS ENTIRE ADDITIONAL INVESTMENT
RIGHT, FREE FROM PREEMPTIVE RIGHTS OR ANY OTHER CONTINGENT PURCHASE RIGHTS OF
PERSONS OTHER THAN THE HOLDER (AFTER GIVING EFFECT TO THE ADJUSTMENTS AND
RESTRICTIONS OF SECTION 9, IF ANY). THE COMPANY COVENANTS THAT ALL ADDITIONAL
INVESTMENT RIGHT SHARES SO ISSUABLE AND DELIVERABLE SHALL, UPON ISSUANCE AND THE
PAYMENT OF THE APPLICABLE EXERCISE PRICE IN ACCORDANCE WITH THE TERMS HEREOF, BE
DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND NONASSESSABLE.  THE
COMPANY WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH
ORDINARY SHARES MAY BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY
APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF ANY SECURITIES EXCHANGE
OR AUTOMATED QUOTATION SYSTEM UPON WHICH THE ORDINARY SHARES MAY BE LISTED.


 


9.             CERTAIN ADJUSTMENTS.  THE EXERCISE PRICE AND NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES ISSUABLE UPON EXERCISE OF THIS ADDITIONAL INVESTMENT
RIGHT ARE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS SET FORTH IN THIS
SECTION 9.


 


(A)                                  STOCK DIVIDENDS AND SPLITS.  IF THE
COMPANY, AT ANY TIME WHILE THIS ADDITIONAL INVESTMENT RIGHT IS OUTSTANDING, (I)
PAYS A STOCK DIVIDEND ON ITS ORDINARY SHARES OR OTHERWISE MAKES A DISTRIBUTION
ON ANY CLASS OF CAPITAL STOCK THAT IS PAYABLE IN ORDINARY SHARES, (II)
SUBDIVIDES OUTSTANDING ORDINARY SHARES INTO A LARGER NUMBER OF SHARES, OR (III)
COMBINES OUTSTANDING ORDINARY SHARES INTO A SMALLER NUMBER OF SHARES, THEN IN
EACH SUCH CASE THE EXERCISE PRICE SHALL BE MULTIPLIED BY A FRACTION OF WHICH THE
NUMERATOR SHALL BE THE NUMBER OF ORDINARY SHARES OUTSTANDING IMMEDIATELY BEFORE
SUCH EVENT AND OF WHICH THE DENOMINATOR SHALL BE THE NUMBER OF ORDINARY SHARES
OUTSTANDING IMMEDIATELY AFTER SUCH EVENT.  ANY ADJUSTMENT MADE PURSUANT TO
CLAUSE (I) OF THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD
DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR
DISTRIBUTION, AND ANY ADJUSTMENT PURSUANT TO CLAUSE (II) OR (III) OF THIS
PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH
SUBDIVISION OR COMBINATION.


 


(B)                                 PRO RATA DISTRIBUTIONS.  IF THE COMPANY, AT
ANY TIME WHILE THIS ADDITIONAL INVESTMENT RIGHT IS OUTSTANDING, DISTRIBUTES TO
HOLDERS OF ORDINARY SHARES (I) EVIDENCES OF ITS INDEBTEDNESS, (II) ANY SECURITY
(OTHER THAN A DISTRIBUTION OF ORDINARY SHARES COVERED BY THE PRECEDING
PARAGRAPH), (III) RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY SECURITY,
OR (IV) ANY OTHER ASSET (IN EACH CASE, “DISTRIBUTED PROPERTY”), THEN, THE
COMPANY WILL DELIVER TO SUCH HOLDER THE DISTRIBUTED PROPERTY THAT SUCH HOLDER
WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE ADDITIONAL INVESTMENT
RIGHT SHARES FOR WHICH THIS ADDITIONAL INVESTMENT RIGHT COULD HAVE BEEN
EXERCISED IMMEDIATELY PRIOR TO SUCH RECORD DATE.  IF SUCH DISTRIBUTED PROPERTY
IS NOT DELIVERED TO A HOLDER PURSUANT TO THE PRECEDING SENTENCE, THEN UPON
EXPIRATION OF OR ANY EXERCISE OF THE ADDITIONAL INVESTMENT RIGHT THAT OCCURS
AFTER SUCH RECORD DATE, SUCH HOLDER SHALL REMAIN ENTITLED TO RECEIVE, IN
ADDITION TO THE ADDITIONAL INVESTMENT RIGHT SHARES OTHERWISE ISSUABLE UPON SUCH
EXERCISE (IF APPLICABLE), SUCH DISTRIBUTED PROPERTY.


 


(C)                                  FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME
WHILE THIS ADDITIONAL INVESTMENT RIGHT IS OUTSTANDING, (I) THE COMPANY EFFECTS
ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER PERSON, (II) THE
COMPANY EFFECTS ANY SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A
SERIES OF RELATED TRANSACTIONS, (III) ANY TENDER OFFER OR EXCHANGE OFFER
(WHETHER BY THE COMPANY OR ANOTHER PERSON) IS COMPLETED PURSUANT TO WHICH
HOLDERS OF ORDINARY SHARES ARE PERMITTED TO TENDER OR EXCHANGE THEIR SHARES FOR
OTHER SECURITIES, CASH OR PROPERTY, OR (IV) THE COMPANY EFFECTS ANY
RECLASSIFICATION OF THE

 

4

--------------------------------------------------------------------------------


 


ORDINARY SHARES OR ANY COMPULSORY SHARE EXCHANGE PURSUANT TO WHICH THE ORDINARY
SHARES IS EFFECTIVELY CONVERTED INTO OR EXCHANGED FOR OTHER SECURITIES, CASH OR
PROPERTY (OTHER THAN AS A RESULT OF A SUBDIVISION OR COMBINATION OF ORDINARY
SHARES COVERED BY SECTION 9(A) ABOVE) (IN ANY SUCH CASE, A “FUNDAMENTAL
TRANSACTION”), THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON
EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT, THE SAME AMOUNT AND KIND OF
SECURITIES, CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE UPON THE
OCCURRENCE OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY PRIOR TO
SUCH FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF ADDITIONAL INVESTMENT
RIGHT SHARES THEN ISSUABLE UPON EXERCISE IN FULL OF THIS ADDITIONAL INVESTMENT
RIGHT (THE “ALTERNATE CONSIDERATION”).  THE AGGREGATE EXERCISE PRICE FOR THIS
ADDITIONAL INVESTMENT RIGHT WILL NOT BE AFFECTED BY ANY SUCH FUNDAMENTAL
TRANSACTION, BUT THE COMPANY SHALL APPORTION SUCH AGGREGATE EXERCISE PRICE AMONG
THE ALTERNATE CONSIDERATION IN A REASONABLE MANNER REFLECTING THE RELATIVE VALUE
OF ANY DIFFERENT COMPONENTS OF THE ALTERNATE CONSIDERATION.  IF HOLDERS OF
ORDINARY SHARES ARE GIVEN ANY CHOICE AS TO THE SECURITIES, CASH OR PROPERTY TO
BE RECEIVED IN A FUNDAMENTAL TRANSACTION, THEN THE HOLDER SHALL BE GIVEN THE
SAME CHOICE AS TO THE ALTERNATE CONSIDERATION IT RECEIVES UPON ANY EXERCISE OF
THIS ADDITIONAL INVESTMENT RIGHT FOLLOWING SUCH FUNDAMENTAL TRANSACTION.  AT THE
HOLDER’S REQUEST, ANY SUCCESSOR TO THE COMPANY OR SURVIVING ENTITY IN SUCH
FUNDAMENTAL TRANSACTION SHALL ISSUE TO THE HOLDER A NEW ADDITIONAL INVESTMENT
RIGHT CONSISTENT WITH THE FOREGOING PROVISIONS AND EVIDENCING THE HOLDER’S RIGHT
TO PURCHASE THE ALTERNATE CONSIDERATION FOR THE AGGREGATE EXERCISE PRICE UPON
EXERCISE THEREOF.  IF ANY FUNDAMENTAL TRANSACTION CONSTITUTES OR RESULTS IN (A)
A “GOING PRIVATE” TRANSACTION AS DEFINED IN RULE 13E-3 UNDER THE EXCHANGE ACT,
OR (B) AN ACQUISITION FOR CASH, OR (C) AN ACQUISITION, MERGER OR SALE WITH OR
INTO A PERSON NOT TRADED ON AN ELIGIBLE MARKET, THEN THE COMPANY (OR ANY SUCH
SUCCESSOR OR SURVIVING ENTITY) WILL REDEEM THIS ADDITIONAL INVESTMENT RIGHT FROM
THE HOLDER FOR A PURCHASE PRICE, PAYABLE IN CASH ON THE CLOSING DATE OF SUCH
“GOING PRIVATE” TRANSACTION, EQUAL TO THE BLACK SCHOLES VALUE OF THE REMAINING
UNEXERCISED PORTION OF THIS ADDITIONAL INVESTMENT RIGHT ON THE CLOSING DATE OF
SUCH “GOING PRIVATE” TRANSACTION.


 


(D)                                 NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES.  SIMULTANEOUSLY WITH ANY ADJUSTMENT TO THE EXERCISE PRICE PURSUANT TO
PARAGRAPHS (A) OR (B) OF THIS SECTION, THE NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES THAT MAY BE PURCHASED UPON EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT
SHALL BE INCREASED OR DECREASED PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT
THE AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR THE INCREASED OR DECREASED
NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES SHALL BE THE SAME AS THE AGGREGATE
EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(E)                                  NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES.  SIMULTANEOUSLY WITH ANY ADJUSTMENT TO THE EXERCISE PRICE PURSUANT TO
PARAGRAPHS (A), (B) OR (D) OF THIS SECTION, THE NUMBER OF ADDITIONAL INVESTMENT
RIGHT SHARES THAT MAY BE PURCHASED UPON EXERCISE OF THIS ADDITIONAL INVESTMENT
RIGHT SHALL BE INCREASED PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT THE
AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR THE INCREASED NUMBER OF
ADDITIONAL INVESTMENT RIGHT SHARES SHALL BE THE SAME AS THE AGGREGATE EXERCISE
PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(F)                                    CALCULATIONS.  ALL CALCULATIONS UNDER
THIS SECTION 9 SHALL BE MADE TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A
SHARE, AS APPLICABLE.  THE NUMBER OF ORDINARY SHARES OUTSTANDING AT ANY GIVEN
TIME SHALL NOT INCLUDE SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE
COMPANY, AND THE DISPOSITION OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR
SALE OF ORDINARY SHARES.


 


(G)                                 NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE
OF EACH ADJUSTMENT PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL
PROMPTLY COMPUTE SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS ADDITIONAL
INVESTMENT RIGHT AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT,
INCLUDING A STATEMENT OF THE ADJUSTED EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE
OF ADDITIONAL INVESTMENT RIGHT SHARES OR OTHER SECURITIES ISSUABLE UPON EXERCISE
OF THIS ADDITIONAL INVESTMENT RIGHT (AS APPLICABLE), DESCRIBING THE TRANSACTIONS
GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN DETAIL THE FACTS

 

5

--------------------------------------------------------------------------------


 


UPON WHICH SUCH ADJUSTMENT IS BASED.  UPON WRITTEN REQUEST, THE COMPANY WILL
PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND TO THE
COMPANY’S TRANSFER AGENT.


 


(H)                                 NOTICE OF CORPORATE EVENTS.  IF THE COMPANY
(I) DECLARES A DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER
PROPERTY IN RESPECT OF ITS ORDINARY SHARES, INCLUDING WITHOUT LIMITATION ANY
GRANTING OF RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF
THE COMPANY OR ANY SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY
AGREEMENT CONTEMPLATING OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL
TRANSACTION OR (III) AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE AFFAIRS OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE
HOLDER A NOTICE DESCRIBING THE MATERIAL TERMS AND CONDITIONS OF SUCH
TRANSACTION, AT LEAST 10 CALENDAR DAYS PRIOR TO THE APPLICABLE RECORD OR
EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD ORDINARY SHARES IN ORDER TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND THE COMPANY WILL
TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE HOLDER IS GIVEN
THE PRACTICAL OPPORTUNITY TO EXERCISE THIS ADDITIONAL INVESTMENT RIGHT PRIOR TO
SUCH TIME SO AS TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION;
PROVIDED, HOWEVER, THAT THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN
SHALL NOT AFFECT THE VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED
IN SUCH NOTICE.


 


10.           PAYMENT OF EXERCISE PRICE.  THE HOLDER SHALL PAY THE EXERCISE
PRICE IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED, HOWEVER, IF THE REGISTRATION
STATEMENT DID NOT BECOME EFFECTIVE ON OR BEFORE REQUIRED EFFECTIVENESS DATE AND
IS NOT CONTINUOUSLY EFFECTIVE THROUGH THE EXPIRATION DATE, THE HOLDER MAY
SATISFY ITS OBLIGATION TO PAY THE EXERCISE PRICE THROUGH A “CASHLESS EXERCISE,”
IN WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER THE NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES DETERMINED AS FOLLOWS:

 

 

X = Y [(A-B)/A]

where:

 

 

X = the number of Additional Investment Right Shares to be issued to the Holder.

 

 

 

Y = the number of Additional Investment Right Shares with respect to which this
Additional Investment Right is being exercised.

 

 

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.

 


FOR PURPOSES OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT, IT IS INTENDED,
UNDERSTOOD AND ACKNOWLEDGED THAT THE ADDITIONAL INVESTMENT RIGHT SHARES ISSUED
IN A CASHLESS EXERCISE TRANSACTION SHALL BE DEEMED TO HAVE BEEN ACQUIRED BY THE
HOLDER, AND THE HOLDING PERIOD FOR THE ADDITIONAL INVESTMENT RIGHT SHARES SHALL
BE DEEMED TO HAVE COMMENCED, ON THE DATE THIS ADDITIONAL INVESTMENT RIGHT WAS
ORIGINALLY ISSUED PURSUANT TO THE PURCHASE AGREEMENT.


 


11.           CALL RIGHT.


 


(A) SUBJECT TO THE PROVISIONS OF THIS SECTION 11, IF FOLLOWING THE DATE HEREOF
AND THROUGH AND INCLUDING THE EXPIRATION DATE, THE CLOSING PRICES FOR EACH OF
ANY 20 CONSECUTIVE TRADING DAYS EXCEEDS 200% OF THE EXERCISE PRICE (THE
“THRESHOLD PRICE”) AND THE ARITHMETIC AVERAGE OF THE VOLUME FOR SUCH 20
CONSECUTIVE TRADING DAYS IS EQUAL TO OR GREATER THAN 250,000 ORDINARY SHARES,
EXCLUDING BLOCKS OF ORDINARY SHARES EQUAL TO OR GREATER THAN 25,000 ORDINARY
SHARES, THEN THE COMPANY WILL HAVE THE RIGHT,

 

6

--------------------------------------------------------------------------------


 


BUT NOT THE OBLIGATION (THE “CALL RIGHT”), ON 10 TRADING DAYS PRIOR WRITTEN
NOTICE TO THE HOLDER, TO REDEEM ANY UNEXERCISED PORTION OF THIS ADDITIONAL
INVESTMENT RIGHT FOR WHICH AN EXERCISE NOTICE HAS NOT YET BEEN DELIVERED (THE
“CALL AMOUNT”).


 


(B) TO EXERCISE THIS CALL RIGHT, THE COMPANY SHALL DELIVER TO THE HOLDER  AN
IRREVOCABLE WRITTEN NOTICE (A “CALL NOTICE”), INDICATING THE CALL AMOUNT.  THE
DATE THAT THE COMPANY DELIVERS THE CALL NOTICE TO THE HOLDERS WILL BE REFERRED
TO AS THE “CALL DATE.” WITHIN 10 TRADING DAYS OF RECEIPT OF THE CALL NOTICE, THE
HOLDER SHALL EXERCISE THIS ADDITIONAL INVESTMENT RIGHT FOR UP TO THE CALL AMOUNT
IN ACCORDANCE WITH SECTION 4(B) ABOVE.  ANY PORTION OF THE CALL AMOUNT THAT IS
NOT EXERCISED BY 6:30 P.M. (NEW YORK CITY TIME) ON THE 10TH TRADING DAY
FOLLOWING THE DATE OF RECEIPT OF THE CALL NOTICE (THE “REDEMPTION DATE”) SHALL
BE CANCELLED.    ANY UNEXERCISED PORTION OF THIS ADDITIONAL INVESTMENT RIGHT TO
WHICH THE CALL NOTICE DOES NOT PERTAIN (THE “REMAINING PORTION”) WILL BE
UNAFFECTED BY SUCH CALL NOTICE. THE COMPANY COVENANTS AND AGREES THAT IT WILL
HONOR ANY EXERCISE NOTICE WITH RESPECT TO THE CALL AMOUNT THAT ARE TENDERED FROM
THE CALL DATE THROUGH AND INCLUDING 6:30 P.M. (NEW YORK CITY TIME) ON THE
REDEMPTION DATE.


 


(C) NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS ADDITIONAL
INVESTMENT RIGHT, THE COMPANY MAY NOT REQUIRE THE CANCELLATION OF ANY
UNEXERCISED CALL AMOUNT (AND ANY CALL NOTICE WILL BE VOID), UNLESS FROM THE
BEGINNING OF THE 20 CONSECUTIVE TRADING DAYS USED TO DETERMINE WHETHER THE
ORDINARY SHARES HAS ACHIEVED THE THRESHOLD PRICE THROUGH THE REDEMPTION DATE
(THE “CALL PERIOD”) (I) THE CLOSING PRICES FOR EACH TRADING DAY DURING SUCH CALL
PERIOD EXCEEDS THE THRESHOLD PRICE, (II) THE COMPANY SHALL HAVE HONORED IN
ACCORDANCE WITH THE TERMS OF THIS ADDITIONAL INVESTMENT RIGHT ANY EXERCISE
NOTICE DELIVERED BY 6:30 P.M. (NEW YORK CITY TIME) ON THE REDEMPTION DATE, AND
(III) THE REGISTRATION STATEMENT SHALL BE EFFECTIVE AS TO ALL ADDITIONAL
INVESTMENT RIGHT SHARES AND THE PROSPECTUS THEREUNDER AVAILABLE FOR USE BY THE
HOLDER FOR THE RESALE ALL SUCH ADDITIONAL INVESTMENT RIGHT SHARES.


 


12.           LIMITATION ON EXERCISE.


 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE NUMBER OF ORDINARY SHARES THAT MAY BE ACQUIRED BY THE
HOLDER UPON ANY EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT (OR OTHERWISE IN
RESPECT HEREOF) SHALL BE LIMITED TO THE EXTENT NECESSARY TO INSURE THAT,
FOLLOWING SUCH EXERCISE (OR OTHER ISSUANCE), THE TOTAL NUMBER OF ORDINARY SHARES
THEN BENEFICIALLY OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY OTHER PERSONS
WHOSE BENEFICIAL OWNERSHIP OF ORDINARY SHARES WOULD BE AGGREGATED WITH THE
HOLDER’S FOR PURPOSES OF SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT EXCEED
4.999% (THE “MAXIMUM PERCENTAGE”) OF THE TOTAL NUMBER OF ISSUED AND OUTSTANDING
ORDINARY SHARES (INCLUDING FOR SUCH PURPOSE THE ORDINARY SHARES ISSUABLE UPON
SUCH EXERCISE). THE COMPANY’S OBLIGATION TO ISSUE SHARES IN EXCESS OF THE
FOREGOING LIMITATION SHALL BE SUSPENDED UNTIL SUCH TIME, IF ANY, AS SUCH
ORDINARY SHARES MAY BE ISSUED IN COMPLIANCE WITH SUCH LIMITATION.  FOR SUCH
PURPOSES, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER. EACH DELIVERY OF AN EXERCISE NOTICE HEREUNDER WILL CONSTITUTE A
REPRESENTATION BY THE HOLDER THAT IT HAS EVALUATED THE LIMITATION SET FORTH IN
THIS PARAGRAPH AND DETERMINED THAT ISSUANCE OF THE FULL NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES REQUESTED IN SUCH EXERCISE NOTICE IS PERMITTED UNDER
THIS PARAGRAPH.  THE COMPANY’S OBLIGATION TO ISSUE ORDINARY SHARES IN EXCESS OF
THE LIMITATION REFERRED TO IN THIS SECTION SHALL BE SUSPENDED (AND SHALL NOT
TERMINATE OR EXPIRE NOTWITHSTANDING ANY CONTRARY PROVISIONS HEREOF) UNTIL SUCH
TIME, IF ANY, AS SUCH ORDINARY SHARES MAY BE ISSUED IN COMPLIANCE WITH SUCH
LIMITATION, BUT IN NO EVENT LATER THAN THE EXPIRATION DATE. BY WRITTEN NOTICE TO
THE COMPANY, THE HOLDER MAY WAIVE THE PROVISIONS OF THIS SECTION 12 OR INCREASE
OR DECREASE THE MAXIMUM PERCENTAGE TO ANY OTHER PERCENTAGE SPECIFIED IN SUCH
NOTICE, BUT (I) ANY SUCH WAIVER OR INCREASE WILL NOT BE EFFECTIVE

 

7

--------------------------------------------------------------------------------


 

until the 61st day after such notice is delivered to the Company, and (ii) any
such waiver or increase or decrease will apply only to the Holder and not to any
other holder of Additional Investment Rights.


 

(b)                                 Notwithstanding anything to the contrary
contained herein, the maximum number of Ordinary Shares that the Company may
issue pursuant to the Transaction Documents at an effective purchase price less
than the Closing Price on the Trading Day immediately preceding the Closing Date
equals 19.99% of the outstanding shares of Ordinary Shares immediately preceding
the Closing Date (the “Issuable Maximum”).  If, at the time any Holder requests
an exercise of any of the Additional Investment Rights, the Actual Minimum
(excluding any shares issued or issuable at an effective purchase price in
excess of the Closing Price on the Trading Day immediately preceding the Closing
Date) exceeds the Issuable Maximum (and if the Company has not previously
obtained the required stockholder approval), then the Company shall issue to the
Holder requesting such exercise a number of Ordinary Shares not exceeding such
Holder’s pro-rata portion of the Issuable Maximum (based on such Holder’s share
(vis-à-vis other Holders) of the aggregate purchase price paid under the
Purchase Agreement and taking into account any Additional Investment Right
Shares previously issued to such Holder).  For the purposes hereof, “Actual
Minimum” shall mean, as of any date, the maximum aggregate number of Ordinary
Shares then issued or potentially issuable in the future pursuant to the
Transaction Documents, including any Underlying Shares issuable upon exercise in
full of all Additional Investment Rights, without giving effect to any limits on
the number of Ordinary Shares that may be owned by a Holder at any one time.

 


13.           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
CAUSE TO BE ISSUED FRACTIONAL ADDITIONAL INVESTMENT RIGHT SHARES ON THE EXERCISE
OF THIS ADDITIONAL INVESTMENT RIGHT.  IF ANY FRACTION OF A ADDITIONAL INVESTMENT
RIGHT SHARE WOULD, EXCEPT FOR THE PROVISIONS OF THIS SECTION, BE ISSUABLE UPON
EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT, THE NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES TO BE ISSUED WILL BE ROUNDED UP TO THE NEAREST WHOLE
SHARE.


 


14.           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES HEREUNDER (INCLUDING WITHOUT LIMITATION ANY EXERCISE NOTICE) SHALL BE
IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK
CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR
LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (III) THE TRADING
DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES OR COMMUNICATIONS SHALL BE
AS SET FORTH IN THE PURCHASE AGREEMENT.


 


15.           ADDITIONAL INVESTMENT RIGHT AGENT.  THE COMPANY SHALL SERVE AS
ADDITIONAL INVESTMENT RIGHT AGENT UNDER THIS ADDITIONAL INVESTMENT RIGHT.  UPON
30 DAYS’ NOTICE TO THE HOLDER, THE COMPANY MAY APPOINT A NEW ADDITIONAL
INVESTMENT RIGHT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY OR ANY NEW
ADDITIONAL INVESTMENT RIGHT AGENT MAY BE MERGED OR ANY CORPORATION RESULTING
FROM ANY CONSOLIDATION TO WHICH THE COMPANY OR ANY NEW ADDITIONAL INVESTMENT
RIGHT AGENT SHALL BE A PARTY OR ANY CORPORATION TO WHICH THE COMPANY OR ANY NEW
ADDITIONAL INVESTMENT RIGHT AGENT TRANSFERS SUBSTANTIALLY ALL OF ITS CORPORATE
TRUST OR STOCKHOLDERS SERVICES BUSINESS SHALL BE A SUCCESSOR ADDITIONAL
INVESTMENT RIGHT AGENT UNDER THIS ADDITIONAL INVESTMENT RIGHT WITHOUT ANY
FURTHER ACT.  ANY SUCH SUCCESSOR ADDITIONAL INVESTMENT RIGHT AGENT SHALL
PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS ADDITIONAL INVESTMENT RIGHT AGENT TO
BE MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER AT THE HOLDER’S
LAST ADDRESS AS SHOWN ON THE ADDITIONAL INVESTMENT RIGHT REGISTER.

 

8

--------------------------------------------------------------------------------


 


16.           MISCELLANEOUS.


 


(A)                                  SUBJECT TO THE RESTRICTIONS ON TRANSFER SET
FORTH ON THE FIRST PAGE HEREOF, THIS ADDITIONAL INVESTMENT RIGHT MAY BE ASSIGNED
BY THE HOLDER.  THIS ADDITIONAL INVESTMENT RIGHT MAY NOT BE ASSIGNED BY THE
COMPANY EXCEPT TO A SUCCESSOR IN THE EVENT OF A FUNDAMENTAL TRANSACTION.  THIS
ADDITIONAL INVESTMENT RIGHT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  SUBJECT TO THE
PRECEDING SENTENCE, NOTHING IN THIS ADDITIONAL INVESTMENT RIGHT SHALL BE
CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CAUSE OF ACTION UNDER THIS ADDITIONAL INVESTMENT
RIGHT.  THIS ADDITIONAL INVESTMENT RIGHT MAY BE AMENDED ONLY IN WRITING SIGNED
BY THE COMPANY AND THE HOLDER AND THEIR SUCCESSORS AND ASSIGNS.


 


(B)                                 THE COMPANY WILL NOT, BY AMENDMENT OF ITS
GOVERNING DOCUMENTS OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS OF THIS ADDITIONAL INVESTMENT RIGHT, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE
HOLDER AGAINST IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMPANY (I) WILL NOT INCREASE THE PAR VALUE OF ANY ADDITIONAL INVESTMENT
RIGHT SHARES ABOVE THE AMOUNT PAYABLE THEREFOR ON SUCH EXERCISE, (II) WILL TAKE
ALL SUCH ACTION AS MAY BE REASONABLY NECESSARY OR APPROPRIATE IN ORDER THAT THE
COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE ADDITIONAL
INVESTMENT RIGHT SHARES ON THE EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT, AND
(III) WILL NOT CLOSE ITS STOCKHOLDER BOOKS OR RECORDS IN ANY MANNER WHICH
INTERFERES WITH THE TIMELY EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT.


 


(C)                                  GOVERNING LAW; VENUE; WAIVER OF JURY
TRIAL.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS ADDITIONAL INVESTMENT RIGHT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.


 


(D)                                 THE HEADINGS HEREIN ARE FOR CONVENIENCE
ONLY, DO NOT CONSTITUTE A PART OF THIS ADDITIONAL INVESTMENT RIGHT AND SHALL NOT
BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


(E)                                  IN CASE ANY ONE OR MORE OF THE PROVISIONS
OF THIS ADDITIONAL INVESTMENT RIGHT SHALL BE INVALID OR UNENFORCEABLE IN ANY
RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS
OF THIS ADDITIONAL INVESTMENT RIGHT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE UPON A VALID AND
ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE SUBSTITUTE
THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN
THIS ADDITIONAL INVESTMENT RIGHT.

 

9

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Additional Investment Right to
be duly executed by its authorized officer as of the date first indicated above.

 

 

 

RADVIEW SOFTWARE LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase Ordinary Shares
under the foregoing Additional Investment Right)

 

To:  RADVIEW SOFTWARE LTD.

 

The undersigned is the Holder of Additional Investment Right No.               
(the “Additional Investment Right”) issued by RadView Software Ltd., an Israeli
corporation (the “Company”).  Capitalized terms used herein and not otherwise
defined have the respective meanings set forth in the Additional Investment
Right.

 

1.

 

THE ADDITIONAL INVESTMENT RIGHT IS CURRENTLY EXERCISABLE TO PURCHASE A TOTAL OF
                             ADDITIONAL INVESTMENT RIGHT SHARES.

 

 

 

2.

 

THE UNDERSIGNED HOLDER HEREBY EXERCISES ITS RIGHT TO PURCHASE
                                   ADDITIONAL INVESTMENT RIGHT SHARES PURSUANT
TO THE ADDITIONAL INVESTMENT RIGHT.

 

 

 

3.

 

THE HOLDER INTENDS THAT PAYMENT OF THE EXERCISE PRICE SHALL BE MADE AS (CHECK
ONE):

 

 

 

 

 

                “Cash Exercise” under Section 10

 

 

 

 

 

                “Cashless Exercise” under Section 10

 

 

 

4.

 

IF THE HOLDER HAS ELECTED A CASH EXERCISE, THE HOLDER SHALL PAY THE SUM OF
$                         TO THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE
ADDITIONAL INVESTMENT RIGHT.

 

 

 

5.

 

PURSUANT TO THIS EXERCISE, THE COMPANY SHALL DELIVER TO THE HOLDER
                               ADDITIONAL INVESTMENT RIGHT SHARES IN ACCORDANCE
WITH THE TERMS OF THE ADDITIONAL INVESTMENT RIGHT.

 

 

 

6.

 

FOLLOWING THIS EXERCISE, THE ADDITIONAL INVESTMENT RIGHT SHALL BE EXERCISABLE TO
PURCHASE A TOTAL OF                              ADDITIONAL INVESTMENT RIGHT
SHARES.

 

 

Dated:

 

,

 

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Additional Investment Right)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Additional Investment Right]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within Additional Investment Right to purchase
                          Ordinary Shares of RadView Software Ltd. to which the
within Additional Investment Right relates and appoints
                                 attorney to transfer said right on the books of
RadView Software Ltd. with full power of substitution in the premises.

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Additional Investment Right)

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------